Citation Nr: 0106803	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  94-28 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation for post operative 
residuals of fracture of the left femur, currently rated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had service in the Massachusetts Army National 
Guard, including a period of active duty for training from 
April 29 to 30, 1961.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1993 RO rating decision that increased the 
evaluation for post operative residuals of fracture of the 
left femur to 30 percent.  In December 1998, the Board 
remanded the case to the RO for additional development.



FINDING OF FACT

The veteran failed to report, without good cause, for a VA 
compensation examination that was scheduled for him in 1999 
in connection with the claim for an increased evaluation for 
post operative residuals of a fracture of the left femur.


CONCLUSION OF LAW

An increased evaluation for post operative residuals of 
fracture of the left femur must be denied.  38 C.F.R. 
§ 3.655(a),(b) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had service in the Massachusetts Army National 
Guard, including a period of active duty for training from 
April 29 to 30, 1961.

A private medical report shows that the veteran was 
hospitalized from April to May 1961 after sustaining an 
injury to the left hip while on duty with the National Guard.  
X-ray examination revealed an irregular transverse fracture 
in the proximal shaft portion of the left femur adjacent to 
the lesser trochanter.  He underwent open reduction and 
internal fixation using the Smith-Petersen plate.  The 
diagnosis was subtrochanteric fracture of the left hip.

In 1967, the veteran submitted a claim for VA compensation 
benefits.  In it, he requested service connection for a left 
femur condition.

A January 1968 RO rating decision granted service connection 
for post operative residuals of fracture of the left femur.  
A 20 percent evaluation was assigned for this condition, 
effective from September 1967.

VA and private medical reports show that the veteran was 
treated and evaluated for the post operative residuals of 
fracture of the left femur.  The more salient medical reports 
are discussed in the following paragraphs.  

A private medical report shows that the veteran underwent 
deep metal removal of femoral rod from the left femur, and 
excisional bone biopsy of the left hip.  The diagnoses were 
painful metal, left femur, status post left femur fracture; 
and evidence of abnormal bone formation of the left hip.

The September 1993 RO rating decision increased the 
evaluation for post operative residuals of fracture of the 
left femur from 20 to 100 percent under the provisions of 
38 C.F.R. § 4.30 (2000), effective from March 1993.  The 
total rating was reduced to 30 percent, effective from June 
1993.

A December 1994 RO rating decision determined that arthritis 
of the left knee was directly due to and the proximate result 
of the service-connected left femur condition, and granted 
service connection for the arthritis of the left knee.  A 
10 percent rating was assigned for this condition, effective 
from March 1994.

In November 1994, the veteran testified at a hearing.  His 
testimony was to the effect that the post operative residuals 
of fracture of the left femur were more severe than currently 
evaluated and included pain that produced impairment of the 
left lower extremity.

The VA medical records show that the veteran was treated 
primarily for various conditions other than the left femur 
condition.  VA medical reports show that the veteran 
underwent VA examinations in 1994 and 1995.  The reports of 
these evaluations do not contain findings with regard to the 
range of motion of the left hip.  Nor do these reports 
contain sufficient clinical findings to determine functional 
impairment of the left lower extremity in order to evaluate 
the post operative residuals of the fracture of the left 
femur with consideration of the holding of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the Court held that in evaluating a 
service-connected disability, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  

In December 1998, the Board remanded the case to the RO in 
order to provide the veteran an opportunity to submit medical 
evidence of any current treatment for his left femur 
condition and to schedule the veteran for a VA medical 
examination to determine the current severity of this 
condition.  The RO was instructed to have the physician who 
conducted the examination of the veteran to include complete 
measurements of the range of motion of the left hip and knee, 
and to express an opinion as to the severity of the left 
femur condition, including an opinion as to whether there was 
functional impairment of a joint due to pain, incoordination, 
fatigability or weakness associated with the left femur 
condition.

A VA document dated in 1999 shows that the veteran failed to 
report for a schedule medical examination.  

In 1999, the representative sent a letter to the veteran at 
his last known address requesting an explanation for his 
failure to report for the VA medical examination in 1999.  A 
review of the record does not show that a reply was received 
from the veteran to this request.

In May 1999, the RO sent a letter to the veteran asking him 
to furnish the names, dates, and places of treatment for his 
service-connected left leg disability.  This letter was 
remailed to him in September 2000 at his last known address.  
A review of the record does not show replies from the veteran 
to this correspondence.

In December 2000 a supplemental statement of the case was 
issued informing the veteran of the potential effect of 
38 C.F.R. § 3.655 on his claim, and advising him to inform 
the RO within 60 days of his willingness to report for an 
examination or to show good cause for having failed to report 
for the earlier examination.  No response was received.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist the veteran in the development of a claim.  In this 
case, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim for an increased evaluation for post operative 
residuals of fracture of the left femur, for the reasons 
noted below.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a) (2000).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2000).

A review of the evidence shows that the veteran failed to 
report for a VA medical examination scheduled for him in 1999 
and that the RO has notified him of the evidence needed to 
support his claim for an increased evaluation for post 
operative residuals of fracture of the left femur.  The 
veteran has failed to submit evidence showing current 
treatment of this condition.  He has an obligation to 
cooperate, when required, in the development of evidence 
pertinent to his claim.  Wood v. Derwinski, 1 Vet. App. 190 
(1991); Olson v. Principi, 3 Vet. App. 480 (1992).  "In the 
normal course of events, it is the burden of the veteran to 
keep the VA  apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."  Hyson v. Brown, 2 Vet. App. 
262, 265 (1993).

In this case, VA needs current clinical findings with regard 
to the functional impairment caused by the veteran's left 
femur condition, and he failed to report for a VA medical 
examination without any demonstrated good cause, and he has 
failed to submit other evidence with regard to the current 
severity of this condition.  Based on the circumstances, the 
claim for an increase evaluation for this condition must be 
denied under the above-noted regulatory criteria.  As the 
veteran has already been advised of the evidence and actions 
necessary to substantiate his claim, and has not responded, 
the Board finds that the purpose of the VCAA has been 
satisfied and that a remand to repeat these actions would 
require meaningless duplication of effort.





ORDER

An increased evaluation for post operative residuals of 
fracture of the left femur is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

